162 Ga. App. 256 (1982)
291 S.E.2d 107
HOLLAND
v.
TRI-CITY HOSPITAL AUTHORITY.
63896.
Court of Appeals of Georgia.
Decided May 4, 1982.
*257 Preston L. Holland, pro se.
Robert A. Falanga, for appellee.
BANKE, Judge.
The defendant appeals the grant of summary judgment to the plaintiff hospital authority in a suit on account. The authority alleged in its complaint that the defendant is indebted to it in the amount of $11,851.42, plus interest. Its motion for summary judgment is supported by the affidavit of its patient accounts administrator certifying the correctness of this amount and further stating that no part of the indebtedness has been satisfied. The defendant filed nothing in opposition to the motion for summary judgment but merely relied upon his answer. Held:
1. The trial court did not err in granting the motion for summary judgment on the basis of the unopposed affidavit submitted by the hospital. As stated in Code Ann. § 81A-156 (e), "When a motion for summary judgment is made and supported as provided in this section, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him."
2. As there was no valid reason to anticipate reversal of the trial court's judgment, the plaintiff's motion for imposition of 10-percent damages pursuant to Code Ann. § 6-1801 is affirmed. See Pinkerton & Laws Co. v. Robert & Co., 129 Ga. App. 881, 885 (201 SE2d 654) (1973); Refrigerated Transport Co. v. Kennelly, 144 Ga. App. 713 (2) (242 SE2d 352) (1978).
Judgment affirmed with damages. McMurray, P. J., and Birdsong, J., concur.